Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 13, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  156789                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  LARRY SHEARS and MARGARET FRALICK,                                                                   Richard H. Bernstein
           Plaintiffs-Appellants,                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 156789
                                                                    COA: 329776
                                                                    Genesee CC: 14-103476-CZ
  DOUGLAS BINGAMAN, individually and as
  CITY OF FLINT TREASURER, DARNELL
  EARLEY, individually and as CITY OF FLINT
  EMERGENCY MANAGER, and CITY OF
  FLINT,
             Defendants-Appellees.

  _________________________________________/

          By order of May 30, 2018, the application for leave to appeal the August 24, 2017
  judgment of the Court of Appeals was held in abeyance pending the decision in Genesee
  Co Drain Comm’r Jeffrey Wright v Genesee Co (Docket No. 156579). On order of the
  Court, the case having been decided on July 18, 2019, 504 Mich. 410 (2019), the
  application is again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave
  to appeal, we VACATE that part of the Court of Appeals’ judgment holding that the
  plaintiffs’ claims of unjust enrichment would be barred by governmental immunity. We
  REMAND this case to the Genesee Circuit Court for its consideration, in light of
  Genesee Co Drain Comm’r, of any motion plaintiffs may file seeking leave to amend the
  complaint to add their claims of unjust enrichment. In all other respects, leave to appeal
  is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.

        We do not retain jurisdiction.

        CLEMENT, J., did not participate due to her prior involvement as chief legal
  counsel for the Governor.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 13, 2019
           t1210
                                                                               Clerk